COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-14-00208-CV


Hal Sauls                                 §    From the 431st District Court

                                          §    of Denton County (14-04543-367)
v.
                                          §    June 11, 2015

Munir Bata, LLC, and the Colony           §    Opinion by Justice Gabriel
Assets Development, LLC

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the summary-

judgment orders of the trial court are affirmed.

      It is further ordered that appellant Hal Sauls shall bear the costs of this

appeal, for which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS




                                     By /s/ Lee Gabriel
                                         Justice Lee Gabriel